Exhibit 10.15

CONFORMED COPY

AMENDMENT NO. 2

TO

ELECTRO SCIENTIFIC INDUSTRIES, INC.

DEFERRED COMPENSATION PLAN

2008 Restatement

February 16, 2012

Electro Scientific Industries, Inc.

an Oregon Corporation

13900 NW Science Park Drive

Portland, OR 97229    Company

The 2008 Restatement of the Electro Scientific Industries, Inc. Deferred
Compensation Plan is amended to provide generally for dividends and other
distributions relating to restricted stock units and other phantom shares to be
credited as additional phantom shares, whether or not the dividends or other
distributions are paid in cash with respect to Stock outside of the Plan, as
follows (new text is shown by double underline and deleted text is shown by
strikeout):

 

  1. Deferred Compensation Account

4.2 The Account of each participant shall be adjusted by adding credit for
deferrals under Section 3 and credit for additional phantom shares of Stock
after application of a multiplier as provided in 3.11. Deferred shares of Stock
under Section 3 shall be credited as whole phantom shares. Cash amounts under a
Cash Deferral Election shall be credited as soon as practicable after the date
the amount would have been paid if not deferred. Deferred shares of Stock shall
be credited as soon as practicable after receipt of a Stock Deferral Election
whether or not the number of shares is subject to later adjustment because of
determination of a multiplier. If application of a multiplier would cause credit
of fractional phantom shares, the fractional phantom shares shall be recorded,
maintained and aggregated with other fractional phantom shares, but fractional
phantom shares remaining after aggregation shall be disregarded for payment and
no other payment shall be made with respect to fractional phantom shares.

 

1



--------------------------------------------------------------------------------

4.4 Amounts recorded as phantom shares of Stock shall not be subject to 4.3 and
the following shall apply:

(a) * * *

(b) Generally, phantom shares of Stock will continue to be recorded in shares of
Stock. Phantom shares of Stock shall be adjusted to reflect any reorganization,
Stock split or combination, dividend or distribution on the Stock, or other
event affecting the Stock, as the Committee shall determine. Generally, if the
adjustment or dividend would have been paid or recorded in Stock outside of the
Plan, the credit to the Account shall be the same number of phantom shares as
the number of shares of Stock outside of the Plan. Subject to (c), if If the
adjustment or dividend would have been paid or recorded in cash outside of the
Plan, and the Committee determines that the amount shall be credited in dollars
to the Participant’s Account that is subject to, the dollars will be credited
under 4.3 and treated as invested in guideline funds in accordance with the
Participant’s most recent investment election. If the Participant has not
elected guideline investments, the guideline fund designated by the Committee
under 4.3 shall apply.

(c) Subject to the Committee’s determination under (b) to credit dollars,
Phantom phantom shares of Stock generally shall be credited with additional
phantom shares of Stock in place of dollars under (a) for cash dividends,
distributions or other payments of cash applicable to actual shares of Stock if
the record date is before the following

(1) For phantom shares related to RSUs, the date phantom shares have vested.

(2) For phantom shares related to PRSUs, the date the number of shares has been
determined by application of the performance multiplier under the related PRSUs
outside of the Plan. The additional phantom shares representing earnings or
payments shall be subject to forfeiture under the same terms as the phantom
shares that were credited with the earnings or payments.

(d) * * *

(e) * * *

 

2



--------------------------------------------------------------------------------

  2. Effective Date

Amendment No. 2 is effective February 16, 2012 with respect to adjustments
credited on or after February 16, 2012.

 

Company

    ELECTRO SCIENTIFIC INDUSTRIES, INC.     By:  

NICHOLAS KONIDARIS

     

Nicholas Konidaris

    Executed: February 16, 2012

 

3